Citation Nr: 1716605	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  13-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU) from March 12, 2009.

2. Entitlement to a TDIU prior to March 12, 2009, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).

REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This case comes before the Board of Veterans Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO, inter alia, granted entitlement to a TDIU effective March 1, 2010.  The Veteran filed a timely appeal as to the effective date of the award of a TDIU.

The issue has been bifurcated to reflect consideration of entitlement to a TDIU prior to and from March 12, 2009, for the reasons indicated below. 

In April 2015, the Board remanded the claim for an addendum opinion, which was obtained in August 2016.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The issue of entitlement to a TDIU prior to March 12, 2009 on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From March 12, 2009, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such nature and severity as to prevent him from securing or following substantially gainful employment.



CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, from March 12, 2009, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.

The Board notes that the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (o)(1) (2016).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).

A claim for TDIU is a claim for increased compensation if, as in this case, the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  38 C.F.R. § 4.16 (a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

In this case, the Veteran filed his claim for a TDIU in May 2009.  As noted above, the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later; or the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date.  As such, the earliest date for a TDIU would be May 2008, if it were factually ascertainable that an increase in disability had occurred.  Nevertheless, if the required percentages are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16 (b).  The Board cannot award TDIU on this basis in the first instance.

At the outset, the Board notes that the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The record reflects that the Veteran is service-connected for coronary artery disease, rated at 100 percent beginning January 19, 2010, and at 60 percent beginning March 1, 2010; esophageal stricture due to throat cancer, rated at 30 percent beginning April 20, 2008, and at 50 percent beginning March 12, 2009; gastroesophageal reflux disease (GERD) due to throat cancer, rated at 10 percent beginning April 20, 2008, and 30 percent beginning March 12, 2009; cervical deformity due to throat cancer, rated as noncompensable beginning April 20, 2008, and at 30 percent beginning June 15, 2009; hypothyroidism due to throat cancer, rated at 10 percent beginning April 20, 2008; and throat cancer due to Agent Orange, rated as noncompensable beginning April 20, 2008. 

Thus, the Veteran's combined evaluation for his service-connected disabilities is 40 percent as of April 20, 2008; 70 percent as of March 12, 2009; 80 percent as of June 15, 2009; 100 percent as of January 19, 2010; and 90 percent as of March 1, 2010.  Therefore, the Veteran met the percentage requirements for a TDIU as of March 12, 2009, but he did not meet the percentage requirements for TDIU prior to March 12, 2009.  This is true even when considering that from April 20, 2008, the Veteran was in receipt of service connection for disabilities resulting from common etiology, as the esophageal stricture associated with throat cancer was then rated 30 percent, the GERD associated with throat cancer was then rated 10 percent, and the hypothyroidism associated with throat cancer was then rated 10 percent.  Even considering these disabilities as one disability, the rating would be 50 percent, less than the 60 percent required to meet the schedular standard for TDIU.  38 C.F.R. § 4.25.

The evidence of record includes a March 2009 VA esophageal examination report, which reflects that the Veteran was retired based upon eligibility by age or duration of work.  The examiner noted that the Veteran's throat cancer, GERD, cervical deformity, hypothyroidism, and strictures with dysphagia have a moderate effect on chores and a severe effect on feeding, but have no effect on shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, and grooming. 

A March 2009 VA treatment record notes that the Veteran had worked in construction for 13 years, but did not note whether he was or was not then currently employed. 

A June 2009 VA examination report indicates that the Veteran was not currently employed, that he was not retired, and that he was unemployed due to "medical issues."  The VA examiner indicated that the Veteran's GERD had a moderate effect on chores, shopping, exercise, recreation, and traveling.  It had no effect on feeding, bathing, dressing, toileting, and grooming, but it prevented sports.  The examiner stated that the status post squamous cell carcinoma, chronic history of residual esophageal web strictures, and history of residual left cervical neck muscle deformity moderately affected chores, shopping, exercise, recreation, and traveling.  The examiner further opined that these disabilities prevented sports, but had no effect on feeding, bathing, dressing, toileting, and grooming.  The examiner also opined that the Veteran's hypothyroidism moderately affected chores, shopping, exercise, recreation, and traveling; did not affect feeding, bathing, dressing, toileting or grooming; and prevented sports. 

A September 2010 VA examination report reflects that the Veteran's coronary artery disease resulted in decreased concentration, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain. 

An August 2016 VA examination report indicates that the Veteran's combined disabilities resulted in the Veteran being capable of substantive gainful activities, specifically sedentary duties, which included lifting/carrying a maximum of 20 pounds, standing/walking a maximum of two hours, and sitting a maximum of six hours.  The examiner noted that the Veteran had been hospitalized for several nonservice-connected medical conditions.  The examiner also opined that the March 2009 and June 2009 VA examinations did not support unemployability but none-to-moderate functional limitations.  As such, he concluded that prior to March 1, 2010, the Veteran should have been capable of sedentary duties.

The evidence of record reveals that the Veteran has a GED and no additional training.  He was self-employed in home construction until he stopped working in December 2008.

Here, the Board acknowledges the August 2016 VA examiner's opinion that based on the Veteran's service-connected disabilities, he was capable of sedentary work for the period prior to March 1, 2010.  However, the Board notes that the Veteran has only worked in construction and has a GED education.  Further, the 2009 VA examiners found that the Veteran's service-connected disabilities had moderate effect on chores, shopping, exercise, recreation, traveling; and prevented sports.  The Board finds that this indicates that the Veteran would be unable to continue employment as a construction worker, the line of work for all of his life.

Thus, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment from March 12, 2009, the day he met the TDIU schedular criteria.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from March 12, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU from March 12, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that further AOJ action on the matter of the Veteran's entitlement to a TDIU prior to March 12, 2009, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) is warranted. 

The Board notes that a total rating may nonetheless be granted on an extra-schedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Here, the Veteran's service-connected disabilities do not meet the percentage requirements for a schedular TDIU at any time prior to March 12, 2009, as the Veteran's ratings were less than 60 percent for a single disability, or less than 70 percent combined with one disability rated at 40 percent, even considering those of common etiology as a single disability.  However, the collective evidence of record reflects that the Veteran has been unemployed since December 2008 and suggests that his service-connected disabilities prevented him from securing or following a substantially gainful occupation prior to March 12, 2009.  The Board thus finds that this case meets the criteria for consideration of an extra-schedular rating as there is competent evidence suggesting that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to March 12, 2009.  See 38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (holding that the Board could not award TDIU on an extra-schedular basis without first ensuring that the claim was referred to the appropriate first line authority for such consideration).

Therefore, the Board is remanding the remaining matter on appeal for additional development, to include referral of the claim to the appropriate first line authority-C&P Director-for a determination as to the Veteran's entitlement to an extra-schedular TDIU from December 2008, the date the Veteran last worked. 

Accordingly, the issue of entitlement to a TDIU prior to March 12, 2009, is REMANDED for the following action:

1.  Submit to the C&P Director the matter of the Veteran's entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) due to service-connected disabilities prior to March 12, 2009.
 
2.  After completing the above, and any additional action deemed warranted, adjudicate the issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) due to his service-connected disabilities in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


